Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered March 12, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence presented at the so-called “Sirois” hearing (see Matter of Holtzman *414v Hellenbrand, 92 AD2d 405 [1983]), and the inferences that logically flow therefrom, were sufficient to support the Supreme Court’s determination, under the clear and convincing evidence standard, that the defendant engaged in conduct that caused several witnesses to be unavailable to testify at trial (see People v Lovett, 18 AD3d 577 [2005], lv denied 5 NY3d 765 [2005]; People v Perkins, 7 AD3d 644 [2004]; People v Field, 308 AD2d 548 [2003]; People v McClarin, 299 AD2d 495 [2002]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Santucci, Krausman and Covello, JJ., concur.